Exhibit 10.28

Schedule of Named Executive Officers Party to

Change of Control Employment Agreement (BE4 and Higher Version)

(As of December 31, 2010)

Ralph W. Babb, Jr., Chairman, President and Chief Executive Officer (agreement
dated as of December 14, 2008)

Elizabeth S. Acton, Executive Vice President and Chief Financial Officer
(agreement dated as of December 18, 2008)

Mary Constance Beck, Executive Vice President, Retail Bank (agreement dated as
of December 18, 2008)

Curtis C. Farmer, Executive Vice President, Wealth and Institutional Management
(agreement dated as of December 18, 2008)

Dale E. Greene, Executive Vice President, The Business Bank (agreement dated as
of December 18, 2008)